Citation Nr: 1745475	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  93-26 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.

2.  Entitlement to service connection for spastic quadriparesis, claimed as secondary to the service-connected low back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a higher initial rating for a low back disability, rated as low back pain with spondylolisthesis and radiculopathy, rated as 10 percent disabling from February 1, 1990, through September 25, 2003, and as 20 percent disabling on and after September 26, 2003.

7.  Entitlement to specially adapted housing.

8.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.
  

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from July 15, 1969, until July 14, 1971.  He also was a member of the Army reserves from July 1971 until July 1975.  A memorandum from the U.S. Army Review Boards agency support division reflects that the Veteran's discharge from the Reserves was changed from July 1, 1975, to July 14, 1975.  

These matters comes before the Board of Veterans' Appeals (BVA or Board) from June 1997, March 2005, April 2006, March 2008, and February 2009  rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.

In June 1997, the RO denied entitlement to service connection for residuals of a head injury, claimed as a brain injury.  The Veteran perfected an appeal, which was denied by the Board in July 1999.  The Veteran appealed the Board's July 1999 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2000 Order, the Court vacated the July 1999 Board decision and remanded the matter back to the Board for development consistent with the Appellee's Motion for Remand and for Acceptance of This Motion in Lieu of a Brief, and For a Stay of Proceedings (Appellee's Motion).  Essentially, it was determined that the Board erred in not verifying the Veteran's service dates, in light of his contentions that he was ordered to remain in Reserve service performing annual training until the terminal date of his Reserve obligation on July 14, 1975.  In January 2001, the Board remanded the matter to request verification of the Veteran's Reserve service from the Army Reserve Personnel Center (ARPERCEN).  In February 2004, the Board held that service connection was not warranted for residuals of a head injury, claimed as a brain injury.  In a May 2006 Memorandum Decision, the Court vacated the Board's February 2004 denial.   The matter was again remanded by the Board in December 2006 and in September 2012 for additional development.

In March 2005, the RO denied entitlement to service connection for hearing loss and tinnitus.

In April 2006, the RO denied entitlement to service connection for PTSD.

In March 2008, the RO granted service connection for low back pain with spondylolisthesis and radiculopathy.  An initial disability rating of 10 percent was awarded, effective February 1, 1990.  As of September 26, 2003, the Veteran's lumbar spine disability has been rated 20 percent disabling.

In February 2009, the RO denied entitlement to connection for spastic quadriparesis.  The RO also denied entitlement to specially adapted housing and for a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

The September 2012, Board remand directed that the Veteran be presented his options with respect to his request for a personal hearing for his hearing loss, tinnitus, and psychiatric disorder claims.  The Veteran withdrew his hearing request in writing in July 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's July 12, 1975, motor vehicle accident did not occur during a period of active duty, active duty for training (to include continuous annual training), or inactive duty training.

2.  Spastic quadriparesis was not demonstrated in service, and a preponderance of the competent and probative evidence on the question of a medical nexus between spastic quadriparesis disability and service or a service-connected disability weighs against the claim.

3.  The evidence of record reflects that the Veteran does not have a right ear hearing loss disability for VA purposes.  

4.  The Veteran did not exhibit left ear hearing loss in service or within one year after discharge from service, and left ear hearing loss is not otherwise shown to be associated with his active service.

5.  The Veteran does not have a current tinnitus diagnosis.

6.  The evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of the DSM-IV, there is credible supporting evidence that a claimed in-service stressor occurred, and the medical evidence of record links the diagnosis of PTSD to the in-service stressor.

7.  Prior to September 26, 2003, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's low back disability was manifested by moderate limitation of motion.  

8.  On and after September 26, 2003, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's low back disability was manifested by limitation of flexion to no less than 50 degrees.

9.  The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion.

10.  The Veteran has not had surgery or immobilization by cast for a service-connected disability on or after December 17, 2007.


CONCLUSIONS OF LAW

1.  A head injury was not incurred during the Veteran's active duty, active duty for training, or inactive duty training service.  38 U.S.C.A. §§ 101(21-24), 1110,  1111, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for spastic quadriparesis, including on a secondary basis, are not met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

4.  Tinnitus was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2016).

6.  Prior to September 26, 2003, the criteria for a rating of 20 percent, but no higher, for a low back disability were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002, 2003).

7. On and after September 26, 2003, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

8.  The criteria for establishing entitlement to specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2016).

9.  The criteria for a temporary total rating due to treatment for a service-connected disability requiring convalescence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters that were sent to the Veteran in October 2008, December 2008, January 2009, July 2013, and February 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.  

The Board finds that the AOJ has substantially complied with the Court's and the Board's prior directives concerning attempts to corroborate the Veteran's report that he was on active duty or continuous annual training at the time of a July 12, 1975, motor vehicle accident at issue.  Specifically, records reflect that the Veteran was a passenger in an automobile that was in an accident on July 12, 1975.  The driver of the vehicle was killed, while the Veteran suffered multiple severe accidents.  The Veteran contends that this accident occurred two days prior to his separation from Reserve service, when he was on continuous active duty.  

He has stated that the Brigadier General under whom he was serving had overruled his orders for annual training and that he had been put on continuous annual training until July 14, 1975, the terminal date of his Reserve service obligation.  (See May 1998 Veteran statement.)  The Veteran's own extensive efforts to obtain these records have been unsuccessful.

Attempts to verify the Veteran's status on that date, including attempts to obtain copies of orders covering the period from July 1, 1975, through July 14, 1975, have been the subject of multiple adjudications from the AOJ, the Board, and the Court.

In an August 2000 Order, the Court vacated a July 1999 Board decision and remanded the matter of entitlement to service connection for a brain injury so that the VA may attempt to obtain verification of the Veteran's reserve service from ARPERCEN.  This development was directed in the Board's subsequent January 2001 remand. 

The case was subsequently returned to the Board in February 2004, at which time it was denied on the merits.  That decision notes that the "service department" has corroborated that the Veteran was discharged from Reserve service effective July 1, 1975.

In a March 2005 decision, the Department of the Army, Board for Correction of Military Records (ABCMR), recommended that the Veteran's record be corrected to show that he was discharged from the United States Army Reserve (USAR) on July 14, 1975.  This correction was based on the fact that the Veteran was inducted into the Army on July 15, 1969.  He completed his initial two-year service obligation and was transferred to the Army Reserve, where he was required to serve four additional years in a Reserve status.  Thus, his six-year military service obligation was scheduled to end on July 14, 1975.  

In determining that a correction of the Veteran's discharge date to July 14, 1975, was warranted, the ABCMR noted that "[t]here is no evidence of record indicating that the applicant sustained a head injury while on active duty, or while in an active or inactive training in the USAR."  The Board notes that, at the time of the March 2005 decision, there was ample evidence, including the police report and medical records, demonstrating that the Veteran had suffered severe injuries (include a head injury) when he was in a motor vehicle accident on July 12, 1975.  In making this statement, the ABCMR was thus indicating that there is no evidence that the Veteran was on active duty or was in active or inactive training on that date.  Therefore, even though the Veteran's separation date has been changed such that the Veteran's Reserve service obligation now encompasses the date of his motor vehicle accident, the Veteran must still demonstrate that he was on active duty, active duty for training, or inactive duty training at the time of his accident.

In a May 2006 Memorandum Decision, the Court vacated the Board's February 2004 decision of entitlement to service connection for a head injury and remanded for readjudication.  It noted that the Board's February 2004 decision had discussed information that had been provided by the "service department," but that it had not specified whether this "service department" evidence had come from ARPERCEN.  It noted that the Board had not referred to any other attempts to obtain the evidence from ARPERCEN.  It also noted that the Board had failed to discuss whether the AOJ had complied with the terms of the Board's remand.  

In December 2006, in accordance with the May 2006 Memorandum Decision, the Board remanded the Veteran's claims so that the AOJ may contact ARPERCEN to attempt verification of the Veteran's exact Reserve status on July 12, 1975.

Following additional development by the AOJ and return of this case to the Board, the Board once again remanded this claim in September 2012.  In explaining this remand, the Board noted that the AOJ had contacted ARPERCEN and that, in May 2007, ARPERCEN responded that "[t]he documents you requested are not on file at this Command."  The Board noted that "[n]o additional development has been conducted to verify the Veteran's exact Reserve status nor has the RO issued a Formal Finding that these records are unavailable."  

In its remand instructions, the September 2012 Board decision directed the AOJ to "contact the appropriate service department and/or records custodians(s), to include the National Personnel Records Center and the Army Reserve Personnel Center, with a request for copies of the Veteran's complete service personnel records.  Specifically, request the [V]eteran's exact Reserve status (i.e., active duty, active duty for training, or inactive duty for training) at the time of the head injury sustained on July 12, 1975."  

The Board finds that the AOJ has substantially complied with the terms of the prior remands.  The record reflects that the Veteran's service personnel records have been obtained, including records from his service in the Army Reserve (most recently in September 2014 and in February 2015).  In response to a January 2015 request via the Personnel Information Exchange System (PIES), the AOJ was notified in February 2015 that all available service treatment records and service personnel records had been shipped to the contracted scan vendor for upload into the Veterans Benefits Management System (VBMS).  

Attempts to obtain service personnel records that specifically show orders the Veteran may have been under from July 1, 1975 to July 14, 1975, however, have not been successful.  The AOJ's attempts to obtain these records are outlined in a January 2017 Formal Finding on the Unavailability of Complete Service Personnel Records.  It describes the steps that had been taken to attempt verification of the Veteran's status on July 14, 1975.  It determined that all efforts to obtain complete service personnel records have been exhausted and that further attempts would be futile.  

The Board finds that the AOJ has undertaken all appropriate measures to try to obtain the pertinent records.  In November 2015, the US Army Human Resources Command notified the AOJ that the requested Active Duty for Training Orders for July 1, 1975, to July 14, 1975, "are not available at this Command.  Our search indicate[s the Veteran's] Military Service Records are located at the National Personnel Records Center."  The AOJ was given an address at which to contact the NPRC.  In a July 2016 letter, the NPRC notified the AOJ that VA has requested that the NPRC discontinue honoring requests received directly from VA ROs and Medical Centers.  Current procedures direct that such requests be initiated through PIES.  As noted above, the AOJ had already received a PIES response that the complete service treatment records and service personnel records had been sent for upload to VBMS. 

The Board notes that the September 2012 remand instruction is ambiguous with respect to whether it is requiring that another records request be submitted to ARPERCEN.  The Board finds that the AOJ's failure to contact ARPERCEN once again, if that is indeed what is intended by the September 2012 remand instruction, is harmless, as ARPERCEN had notified VA in May 2007 that it did not have the requested documents.  The Board finds that remanding this appeal in order to repeat the ARPERCEN inquiry would serve no useful purpose when ARPERCEN has already responded to a prior request for the same records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Veteran was notified via letter in December 2016 that the service personnel records that were being sought (specifically, orders for the period from July 1, 1975, through July 14, 1975) were unavailable.  In January 2017, the AOJ issued a Formal Finding on the Unavailability of Complete Service Personnel Records.  

In light of the above, the Board finds that the AOJ has substantially complied with the remand instructions, and the Board may therefore proceed with adjudicating the Veteran's claims on the merits.  The Board notes, however, that VA has been unable to corroborate the Veteran's assertions that he was on active duty or continuous annual training at the time of the July 12, 1975, motor vehicle accident.  As will be discussed below, however, additional evidence of record weighs against finding that the Veteran was on such duty at the time of this accident.  When read together with the failure to find corroborating service department documentation of orders for the period from July 1, 1975, through July 14, 1975, the Board finds that the Veteran was not on active duty, active duty for training (continuous annual training), or inactive duty training at the time of his July 12, 1975, motor vehicle accident.

II.  Service Connection

The Veteran has claimed entitlement to service connection for residuals of a traumatic brain injury; spastic quadriparesis; bilateral hearing loss; tinnitus; and PTSD.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2016).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

As noted above, among the theories of entitlement, the Veteran contends that he was in a motor vehicle accident on July 12, 1975, and that this accident occurred during a period of continuous annual training.  As was also found above, the Veteran's assertions of such status have not been corroborated.  Therefore, the Veteran is not found to have been on active duty, active duty for training, or inactive duty training at the time of his motor vehicle accident.  

While the lack of service department corroboration of the Veteran's status on July 12, 1975, is crucial to the Board's determination on this question, the Board notes that multiple assertions from the Veteran himself shortly following the accident support a finding that the Veteran was not on active duty, active duty for training, or inactive duty training at the time of the accident.  

In December 1975, VA received the Veteran's VA Form 21-526, "Veterans Administration, Veteran's Application for Compensation or Pension," on which he reported that his Reserve status was from July 14, 1971, through July 1, 1975.    

In January 1976, the Veteran submitted a VA Form 21-4176, "Veterans Administration Report of Accidental Injury in Support of Claim for Compensation or Pension" on which he answered "No" to the question: "Did the accident occur while you were in the Armed Forces?"  The Veteran responded "None" in response to the question: "Military Organization of which you were a member."  [Emphasis in original.]  He responded "No" in response to the question: "At time of the accident, were you on military duty, authorized pass or leave, absent without Leave, etc?  (Explain fully)."  He also reported that he was "Heading toward restaurant for dinner" at the time of the accident.  These statements were expressly made in connection with a claim for compensation or pension, and the Board considers it highly likely that, had he been on continuous annual training or any other duty, he would have reported this to be the case on the January 1976 form.  Furthermore, the Board finds it non-credible to believe that the Veteran would have expressly and repeatedly lied to his detriment on the January 1976 form.  

The Board notes that the Veteran did not disagree with having been granted pension rather than compensation benefits in the May 1976 rating decision, and he did not object to VA's express categorization of the Veteran's benefits as "non-service connected disability benefits."  On a November 1978 statement in support of claim, the Veteran reported that he "has been told by a veterans officer that he is eligible for a non service connected disability."  The Board finds it likely that, if the Veteran believed that he was on continuous annual training at the time of his accident, and would thus have potentially been eligible for service-connected compensation, he would not have settled for solely asserting a right to nonservice-connected pension.  

The Veteran's earliest suggestion that the motor vehicle accident occurred during service appears in a June 1997 statement in which he references a Freedom of Information Act (FOIA) request that he made to attempt to obtain the Brigadier General's orders that are referenced above.  

The June 1997 statement was written more than 21 years following the accident at issue, while the January 1976 accident report that was filed with VA by the Veteran was written approximately six months following the accident.  The Board notes that the Veteran is competent to report his duty status at the time of his accident.  The Board finds, however, that his later assertions of having been on continuous annual training at that time are non-credible.  To the extent that the later assertions are at variance with statements that were made by the Veteran within one year of the accident, the Board finds that they are noncredible when compared with the contradictory statement that the Veteran made in January 1976 and the absence of corroborating orders in his service personnel records.  Therefore, the Board finds that the Veteran was not on active duty, active duty for training, or inactive duty training at the time of his July 12, 1975 accident.  

A.  Residuals of a Traumatic Brain Injury

The Veteran's claim of entitlement to service connection for residuals of a traumatic brain injury is based solely on his assertion that his motor vehicle accident occurred during a period of continuous annual training.  The Board has found that the accident in question did not occur during a period of active duty, active duty for training (to include continuous annual service), or inactive duty training.  Therefore, entitlement to service connection for residuals of a traumatic brain injury is not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

B.  Spastic Quadriparesis

The Veteran has claimed that his spastic quadriparesis is secondary to his low back disability or his motor vehicle accident.  

The Board notes that there is no competent medical evidence of in-service symptoms associated with this disability.  Nor is there any competent evidence that links the Veteran's spastic quadriparesis to his low back disability.  

On the other hand, the November 2008 VA examination report opines that the Veteran's spastic quadriparesis is most likely a consequence of his brain stem injury rather than his lower back injury.  The examiner's rationale is that the Veteran has a similar degree of increased tone in the upper extremities as well as the lower extremities.  He noted that the fact that the Veteran does not have a chin reflex suggests it is either a cervical spine injury or a brain stem injury rather than a brain injury.  The Veteran does not have a service-connected cervical spine injury.  

Furthermore, October 1982 and December 1990 private medical records from New England Rehabilitation Hospital relate this disability to the motor vehicle accident, as does a January 2008 record from the VA Medical Center in Bedford.  

In addition, as discussed above, the motor vehicle accident was found to have not occurred during a period of active service, active duty for training, or inactive duty training.  Therefore, the disabilities that arose from this accident are not service-connected, and this claim must be denied.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

C.  Bilateral Hearing Loss 

He essentially contends that the bilateral hearing loss and tinnitus occurred secondary to in-service acoustic trauma or as a result of a motor vehicle accident that occurred on July 12, 1975.  As discussed above, the motor vehicle accident was found to have not occurred during a period of active service, active duty for training, or inactive duty training.  Therefore, the disabilities that arose from this accident are not service-connected.

With respect to the acoustic trauma theory of entitlement, service treatment records do not show an increase in puretone thresholds between the May 1969  pre-induction examination and the March 1971 separation examination, and the Veteran's hearing did not satisfy the criteria to constitute a hearing loss disability during service.  There were no indications of hearing loss or tinnitus in the Veteran's service treatment records.  

In the March 1971 separation examination, the PULHES profile indicated that he was giving a designator of "1" for all systems, to include under the "H" category for "hearing and ears."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). (A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service)).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."

Service personnel records reflect that the Veteran earned a Sharpshooter Badge M-16 with Rifle Bar.  Therefore, in-service noise exposure is conceded.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran has a current right ear hearing loss disability for VA purposes, but a current right ear hearing loss is not demonstrated.  (See January 2005, April 2014, March 2015 VA examination reports

A left ear hearing loss disability was not shown on the January 2005 VA examination report, but it was demonstrated on the March 2015 VA examination report. 

The March 2015 VA examiner opined that the Veteran's left ear hearing loss is less likely than not caused by or a result of an event in service.  Her rationale was that the Veteran entered service and separated therefrom with no evidence of a significant threshold shift.  This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and contains a rationale that references the facts of the Veteran's case.

The Board acknowledges caselaw stating that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  The Board can distinguish the case at hand from the situation that is contemplated above in that, in the case at hand, there was no upward shift in audio thresholds in service.  Therefore, the rationale of the examiner in the case at hand, that there was no upward shift in hearing thresholds during service, is an adequate rationale that weighs against the claim.  

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim, specifically the question of whether left ear hearing loss may be etiologically related to noise exposure that occurred decades earlier, are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

D.  Tinnitus

The Veteran also contends that he has tinnitus that occurred secondary to in-service acoustic trauma or as a result of a motor vehicle accident that occurred on July 12, 1975.  As discussed above, the motor vehicle accident was found not to have occurred during a period of active service, active duty for training, or inactive duty training.  Therefore, the disabilities that arose from this accident, including any tinnitus, are not service-connected.

Again, with respect to the acoustic trauma theory of entitlement, service treatment records do not show an increase in puretone thresholds between the May 1969  pre-induction examination and the March 1971 separation examination, and there were no indications of tinnitus in the Veteran's service treatment records.  In the March 1971 separation examination, the PULHES profile indicated that he was giving a designator of "1" for all systems, to include under the "H" category for "hearing and ears."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

Service personnel records reflect that the Veteran earned a Sharpshooter Badge M-16 with Rifle Bar.  Therefore, in-service noise exposure is conceded.

With respect to the presence of a current disability, the Veteran expressly denied having tinnitus at his January 2005, April 2014, and March 2015 VA examinations.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a current diagnosis, service connection for tinnitus cannot be granted.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

E.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2016).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

The record contains evidence of a current PTSD diagnosis.  (See March 2014 VA PTSD examination report.)  

Among his pertinent contentions, the Veteran has described duties as a neuropsychiatric technician at Valley Forge General Hospital that he contends constitute an in-service stressor.  Specifically, he stated that he was stationed at Valley Forge Hospital from January 1970 to July 1971 and was part of a medical helicopter team that unloaded patients for further treatment at the hospital.  He noted that there were ongoing discussions about fellow soldiers and the severity of their wounds, and stated that there was no one to talk to who could help with their concerns.  (See September 2006 PTSD Questionnaire.)  He specified at his March 2014 VA examination that they were unloading soldiers who had been wounded in Vietnam.  

The Board notes that the Veteran's DD Form 214 corroborates that his last station before discharge from active duty was Valley Forge General Hospital, and that his specialty number and title was "91F20 Neuro-Psychiatric Tech."  His dates of service (July 1969 to July 1971) occurred during the Vietnam Era, and his description of having unloaded casualties from helicopters for further treatment is consistent with the duties that he would be expected to have performed as a technician.  Given the above, the Veteran is presumed to have taken part in the unloading of wounded soldiers who had been wounded in Vietnam from helicopters.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

The March 2014 VA examiner found that this stressor was sufficient to meet Criterion A of the DSM-IV.  Therefore, it was adequate to support the diagnosis of PTSD.  The examiner opined that it is at least as likely as not that the disorder had its clinical onset during the period of active military service, including transporting and working with wounded servicemen.  The Board finds this opinion to be highly probative to the issue at hand.  

In light of the presence of a current PTSD diagnosis that is related to an in-service stressor, the Board finds that entitlement to service connection for PTSD is warranted.

III.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran has claimed entitlement to a higher initial rating for a low back disability, rated as low back pain with spondylolisthesis and radiculopathy.  This disability has been rated as intervertebral disc syndrome.  It has been assigned a 10 percent rating from February 1, 1990, through September 25, 2003, and a 20 percent rating on and after September 26, 2003.  

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is most favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

A.  Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5293 provided ratings based on intervertebral disc syndrome based on the severity of the disability.  A 10 percent rating was warranted for mild disability.  A 20 percent rating was warranted for moderate disability with recurring attacks.  A 40 percent rating was warranted for severe disability with recurring attacks and little intermittent relief.  A 60 percent rating was warranted for pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased discs, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 23, 2002).

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

The Board will also consider whether higher ratings may be assigned pursuant to Diagnostic Codes 5292 (limitation of motion of the lumbar spine) or 5294 (lumbosacral strain).

Prior to September 26, 2003, Diagnostic Code 5292 provided a 10 percent rating for slight limitation of motion of the lumbar spine.  A 20 percent rating was warranted for moderate limitation of motion.  A 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003).  
 
Prior to September 26, 2003, Diagnostic Code 5294 provided a 0 percent rating for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assigned for characteristic pain on motion.  A 20 percent rating was provided for a moderate lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating was assigned for a severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003).  

For reference, normal forward flexion of the thoracolumbar spine for VA compensation purposes is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2011).

Turning to the evidence of record for the period from February 1, 1990, through
September 23, 2002, the Veteran underwent a VA examination in August 1989, just prior to the effective date for the grant of service connection.  The resulting examination report notes that the Veteran reported back pain and instability, and pain down the back of both legs.  It notes that the Veteran had problems bending, stooping, sitting, and walking.  Physical examination revealed forward flexion to 60 degrees, lateral flexion to 30 degrees bilaterally, and hyperextension.  Gait was normal.  There was no tenderness or spasm of the paraspinal muscles.  

The Veteran has numerous private back rehabilitation treatment records during this portion of the appeals period.  Many of these records present ranges of flexion.  These records, however, express the range of flexion in terms of how far the Veteran's fingers are from the floor.  Some of these records present the findings numerically, while others present the findings through qualitative description (such as "forward flexion of spine brings his fingers to the knees" (June 1990 record) or "forward flexion of the spine to halfway between the knees and the ankles" (August 1991 record)).  

Based on the above, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to a 20 percent rating under Diagnostic Code 5292 based on moderate limitation of motion of the spine.  As noted above, the term "moderate" is not defined.  The Board finds, however, that limitation of motion of the spine to 60 degrees out of a possible 90 degrees, as demonstrated during the August 1989 VA examination, qualifies as "moderate."  Furthermore, while the rating criteria that will come into effect on September 23, 2006, do not apply in this case, the Board does consider it informative that a 60 percent range of flexion is at the upper limit to satisfy the criteria for a 20 percent rating under those criteria.  At the same time, the Board finds that the loss of one-third of the range of forward flexion does not satisfy the criteria to be considered "severe."  The Board further observes that the ranges of motion that are demonstrated in the private treatment records correspond to ranges of motion that are consistent with the level of impairment that is demonstrated by the categorization of "moderate" impairment.  Therefore, the Board finds that entitlement to a 20 percent rating is warranted from February 1, 1990.

In the absence of evidence of incapacitating episodes as defined by the regulations requiring bed rest of at least four weeks during the past 12 months, the Board finds that the criteria for a rating of 40 percent or higher under Diagnostic Code 5293 for intervertebral disc syndrome are not satisfied.  

Moreover, the criteria for a 40 percent rating for lumbosacral strain under Diagnostic Code 5295 are not satisfied.  The record does not reflect that the Veteran's low back disability is characterized by the criteria that are enumerated in that diagnostic code.  For example, there is no listing of the spine to the opposite side.  The Board has already characterized the Veteran's forward limitation of motion as "moderate," and the higher threshold of "marked" is not reflected.  There was no loss of lateral motion and no abnormal mobility on forced motion.  

B.  From September 23, 2002, through September 25, 2003

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome change.  Effective that date, under Diagnostic Code 5293, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Note (1) provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurological manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

No VA examination was conducted between September 23, 2002, and September 25, 2003, and the VA and private medical evidence of record contains no evidence to suggest that a change in the disability rated is warranted pursuant to Diagnostic Code 5292.  

The medical evidence from this period does not demonstrate that the Veteran was having recurrent intervertebral disc syndrome attacks with little intermittent relief, as his medical records do not show such frequent treatment of "attacks" and the Veteran has not claimed that he suffers from attacks with such frequency.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted based on the former rating criteria for intervertebral disc syndrome. 

The Board finds that the Veteran did not have incapacitating episodes totaling at least four weeks to warrant an increased rating under the incapacitating episodes rating criteria of Diagnostic Code 5293 (in effect from September 22, 2003).

C.  On and After September 26, 2003

Effective September 26, 2003, back disabilities are rated based on the General Rating Formula for Diseases and Injuries of the Spine, while intervertebral disc syndrome (preoperatively or postoperatively) is evaluated based on either General Rating Formula or on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  (The rating criteria based on incapacitating episodes do not change from the criteria that were established effective September 23, 2002.)

The General Rating Formula assigns a 10 percent evaluation for forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is warranted when there is forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran underwent VA examinations in May 2007, October 2011, and November 2015.  Forward flexion was to 50 degrees in May 2007, was to 55 degrees in October 2011, and was to 60 degrees in November 2015.  Range of motion was not reduced on repetitive movement.  The May 2007 examination report noted that the Veteran performed the movements with some hesitation and that he ended his motion when he appeared to be about to lose his balance, but he did not complain of pain with any specific motion.  The October 2011 examination report noted that the Veteran's functional loss consisted of less movement than normal, excess fatigability, and pain on movement.  The November 2015 VA examiner was unable to say without resort to speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, as there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability with repetitive use over a period of time.  The above findings are consistent with the current 20 percent rating, even when taking into consideration functional impairment caused by factors such as pain, weakness, fatigability, incoordination, and pain on movement.  These findings are also consistent with the remaining evidence of record, including VA and private medical records.  

While the Veteran does have intervertebral disc syndrome, the evidence reflects that he has not been found to have had any incapacitating episodes.  Therefore, an increased rating for intervertebral disc syndrome based on incapacitating episodes is denied.  Nor does the evidence reflect that the Veteran's intervertebral disc syndrome is pronounced with the symptoms that are described in the former Diagnostic Code 5293 or that he satisfies the criteria for a 40 percent rating under Diagnostic Code 5295.  Therefore, entitlement to a rating in excess of 20 percent is not warranted under any of the potentially applicable rating criteria.

D.  Extraschedular Evaluation 

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In the October 2009 substantive appeal, the Veteran's accredited representative at the time requested that VA consider whether an extraschedular rating is warranted.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected low back disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  Specifically, 38 C.F.R. § 4.40 reads as follows:

Functional Loss.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

In addition, 38 C.F.R. § 4.45 reads as follows:

The Joints. As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc..

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc..

(c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc..

      (d) Excess fatigability.

      (e) Incoordination, impaired ability to execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations...

Factors (a), (b), and (c) list examples of the types of impairment that constitute less movement than normal, more movement than normal, and weakened movement.  Enumerated examples of causes of less movement than normal are "ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc."  Enumerated examples of causes of more movement than normal are "flail joint, resections, nonunion of fracture, relaxation of ligaments, etc."  Examples of causes of weakened movement are "muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc."  It is apparent that the factors that are listed are mere examples rather than exhaustive lists of such types of impairment, as each ends in "etc."

Factors (d) and (e) do not list examples of potential causes of "[e]xcess fatigability" and "[i]ncoordination, impaired ability to execute skilled movements smoothly."  The plain reading of this regulation is that any cause of impairment that results in excess fatigability or incoordination, or impaired ability to execute skilled movements smoothly, may be considered when evaluating whether such impairment is present.

Factor (f), expressly contemplating pain on movement, swelling, deformity, or atrophy on disuse, expressly identifies related considerations of "[i]nstability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing."  

These enumerated considerations are extremely broad, and the Veteran has not identified any symptoms of his back disability that do not fall into any of the above categories.  The disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by applicable rating criteria under which the Veteran already receives compensation.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

IV.  Specially Adapted Housing

The Veteran has claimed entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, a veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbows; or (6) burns resulting in contractures causing limitation of motion of two or more extremities or at least one extremity and the trunk.  38 U.S.C.A. § 2101(a)(2)(B); 38 C.F.R. § 3.809(b).

Recently, the United States Court of Appeals for Veterans Claims (Court) has determined that the term "loss of use" in the context of specially adapted housing claims means "a deprivation of the ability to avail oneself of the anatomical region in question.  It is a general term, one that can readily accept additional specificity in various circumstances.  Adjacent modifiers and, in the case of [special monthly compensation], regulatory efforts create that specificity."  Jensen v. Shulkin, No. 15-4788, 14 (Vet. App., September 12, 2017).

In the context of specially adapted housing claims, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The Court in Jensen dismisses the concern that "'every time an individual is prescribed an assistive device in conjunction with a lower extremity disability, he or she would then automatically be eligible to receive' [specially adapted housing]."  Jensen, supra, at 15.  Rather, it lays out four elements that must be satisfied in order to establish entitlement to such benefit:  "That individual must (1) have a permanent and total disability (2) due to a disorder that (3) involves both lower extremities and (4) causes a loss of use so severe that it precludes locomotion without the regular and constant use of assistive devices.  There are plenty of limitations built into that standard."  Jensen, supra, at 15-6.  [Emphasis in original.]  

In the case at hand, the Veteran has been service connected for a low back disability (rated as 20 percent disabling) with secondary disabilities of left foot drop (rated as 80 percent disabling) and peripheral neuropathy of the right lower extremity (rated as 20 percent disabling).  He was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a June 2017 rating decision.  His TDIU was based solely on the low back and bilateral lower extremity disabilities.  Thus, the first element, the existence of a permanent and total disability, has been satisfied.

The second and third elements ((2) due to a disorder that (3) involves both lower extremities) are satisfied as well.  The TDIU was granted by the AOJ based on the impairment caused by the low back disability with its secondary disabilities of the bilateral lower extremities.  The back disability itself is thus considered to be part of the disability involving both lower extremities.  

The Board finds, however, that the fourth element, that such disability "causes a loss of use so severe that it precludes locomotion without the regular and constant use of assistive devices," is not satisfied.  The Veteran regularly uses a walker in relation to his service-connected back disability for ambulation.  (See, e.g., November 2015 VA back conditions and peripheral nerve conditions examination reports.)  However, the Veteran is not precluded from locomotion without the regular and constant use of this walker.  

Specifically, in response to a question asking the examiner to describe the impact of the Veteran's back condition on his ability to work, the November 2015 examiner noted that the Veteran has "[c]onstant back pain which is exacerbated by activities involving trunk range of motion (bending, twisting), weight bearing (standing, walking), and sitting.  Decreased range of motion of the back affects ambulation and activities requiring use of the back."  In response to the same question, asking the examiner to describe the impact of the Veteran's peripheral nerve and/or peripheral neuropathy conditions on his ability to work, the November 2015 examiner responded that "[b]ilateral lower extremity radicular symptoms (paresthesias) affect weight bearing, balance and ambulation activities."  These responses reflect that the Veteran's disabilities impair, but do not preclude, his ability to ambulate.  Therefore, the Board finds that the criteria are not met for specially adapted housing under 38 U.S.C.A. § 2101(a)(2)(B)(i) or 38 C.F.R. § 3.809(b)(1), as locomotion is not precluded due to his service-connected disabilities.  

Nor does the Veteran satisfy any other criteria for a specially adapted housing award.  In the absence of blindness or only light perception in both eyes, a grant under 38 C.F.R. § 3.809(b)(2) is not warranted.  In the absence of residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude unaided locomotion, a grant is not warranted under 38 C.F.R. § 3.809(b)(3).  In the absence of the loss or loss of use of one upper extremity that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, a grant is not warranted under 38 C.F.R. § 3.809(b)(4).  Furthermore, in the absence of allegations or evidence of the loss or loss of use of both upper extremities or of burn injuries resulting in limitation of motion, specially adapted housing benefits cannot be granted under 38 C.F.R. § 3.809(b)(5) or (6).

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

V.  Temporary Total Rating

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The Veteran in this case has been service-connected for left foot drop (at 80 percent disabling from August 21, 2008); low back pain (at 20 percent from February 1, 1990); and peripheral neuropathy of the right lower extremity (at 20 percent from November 10, 2015).  The Veteran filed this claim on December 17, 2008, and the Board will therefore consider whether the Veteran has satisfied the above criteria in connection with his low back disability at any point between December 17, 2007, and the present.  Because their effective dates are later than December 17, 2007, the Board may only consider whether temporary total ratings for convalescence are warranted from their effective dates (which are August 21, 2008 for the left foot drop and November 10, 2015, for the peripheral neuropathy of the right lower extremity).

In his December 2008 claim, the Veteran requested convalescence based on his history of multiple disabilities.  He does not contend that he underwent surgery on his back, and the November 2015 VA examination report expressly notes that he has not had any back surgery.  He does not contend, and the evidence does not reflect, that he has had his back immobilized by a cast without surgery during the relevant period.  He does not contend, and the evidence does not demonstrate, that he has undergone surgery for either lower extremity service-connected disability, or that he had either joint immobilized in a cast without surgery.  

In his December 2008 claim, he noted that he is catastrophically disabled, a contention he has made in connection with his claim service connection for residuals of the July 1975 motor vehicle accident.  The temporary total rating cannot be granted for a nonservice-connected disability, regardless of whether the Veteran has had surgery with the required amount of convalescence or immobilization.  Therefore, entitlement to a temporary total rating due to treatment for a service-connected disability requiring convalescence is not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.



ORDER

Entitlement to service connection for residuals of a traumatic brain injury is denied.

Entitlement to service connection for spastic quadriparesis, claimed as secondary to the service-connected low back disability, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is granted.

Prior to September 26, 2003, entitlement to an initial rating of 20 percent, but no higher, for a low back disability is granted.

On and after September 26, 2003, entitlement to an initial rating in excess of 20 percent is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


